Citation Nr: 1110115	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in September 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2006 and October 2010.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of artillery noise exposure during active service.  The record indicates that VA has conceded that the Veteran was exposed to acoustic trauma during active service.  Although he has not asserted that he was exposed to acoustic trauma as a result of actual combat with the enemy, records indicate service in Korea during the Korean Conflict.  The Board notes that in the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(a) (2010).

The Board also notes that the record reveals that the Veteran's complete service treatment and personnel records are unavailable and are presumed to have been lost due to fire at a government facility.  The available record includes only one document from his service treatment records, a February 1954 medical examination report noting hearing acuity on whispered and spoken voice testing of 15/15.  The Veteran, however, in correspondence dated in April 2006 reported that he had no treatment during active service for hearing loss or tinnitus.  In correspondence dated in October 2010 he also reported, in essence, that any persons who could attest to his hearing loss in the 1950's and 1960's were deceased.  In support of his claims, however, he provided copies of employment-related examination reports dated in November 1988 and August 1992 which include audiometric evaluations.  The November 1988 report also shows he denied a history of ear problems, ear pain, dizziness, or severe constant ringing, but that he reported he had a history of military noise exposure.  

In its September 2010 remand the Board, among other things, instructed that the Veteran be provided another VA examination because an April 2006 VA examiner appeared not to have had access to the post-service private medical records included in the claims file.  It was noted, in essence, that these records included a private physician's opinion on February 13, 2006, that the Veteran "had several artillery rounds explode particularly in his right ear which I believe is the one most responsible for the nerve damage hearing loss that he is experiencing."  It was also noted that a private medical report dated in March 2002 indicated that the Veteran had symptoms suggestive of Eustachian tube dysfunction in the right ear.  Although the Veteran was provided a VA audiology examination in November 2010, which included a review of the claims file, the examiner did not identify or address the findings of the February 13, 2006, private physician's opinion or other private medical evidence of record.  It was further noted that the Veteran had a significant otologic history that he admitted was suggestive of Meniere's disease and that an opinion could not be provided without resort to mere speculation.  The Board notes, however, that the Veteran's November 1988 and August 1992 employment-related audiometric evaluation reports were not included in the claims file at the time of the November 2010 VA examination.  As these reports include findings indicative of decreased hearing acuity at that time and credible medical history information indicating there were no additional symptoms such as dizziness, the Board finds further development is required for an adequate determination.

The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss and/or bilateral tinnitus as a result of active service.  The examiner should address the significance, if any, of private medical records dated from March 2002 to February 2006 from Thomas Nielson, M.D. and MacNeal Health Network as well as employment related audiology reports from Health Evaluation Programs, Inc. dated in November 1988 and in August 1992.  All indicated tests and studies are to be performed.  The complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


